



COURT OF APPEAL FOR ONTARIO

CITATION: C.H. Robinson Worldwide Inc. v. Northbridge
    Commercial Insurance Corp., 2016 ONCA 746

DATE: 20161012

DOCKET: C60002

Laskin, Simmons, and Huscroft JJ.A.

BETWEEN

C.H. Robinson Worldwide Inc.

Applicant (Appellant)

and

Northbridge Commercial Insurance Corp.

Respondent (Respondent)

Michael D. Magonet, for the appellant

James Manson, for the respondent

Heard: January 25, 2016

On appeal from the order of Justice Carole J. Brown of
    the Superior Court of Justice, dated January 16, 2015, with reasons reported at
    2015 ONSC 232, 124 O.R. (3d) 390.

COSTS AND INTEREST ENDORSEMENT

[1]

The appellant C.H. Robinson was successful on the appeal, and the
    parties agreed on the amount of $10,000 for the costs of the appeal.

[2]

The parties have not been able to agree on two issues: the costs of the
    proceedings before the application judge and interest. This brief endorsement
    addresses these two issues.

Costs of the Application

[3]

Northbridge agrees that C.H. Robinson is entitled to the costs of the
    application. But the parties cannot agree on the amount. We have considered the
    detailed costs submissions of counsel. Taking into account C.H. Robinsons
    offer to settle, a fair and reasonable sum for the costs of the application is
    $40,000, inclusive of disbursements and applicable taxes. And we so order.

Interest

[4]

Northbridge submits that our judgment and reasons reflect some
    uncertainty as to whether interest is payable. However, we agree with C.H.
    Robinson that interest at three percent per annum is payable on the judgment.
    That was our intent and we so order.

John
    Laskin J.A.

Janet
    Simmons J.A.

Grant
    Huscroft J.A.


